Citation Nr: 1826551	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 506A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.   Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1981, and also had service in the Army Reserves from October 1981 to October 1992, with periods of active duty for training (ACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.   

The matters of service connection for a right knee disability and a left knee disability (on de novo review) are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the Veteran service connection for left knee disability based essentially on a finding that a current chronic left knee disability was not shown.

2.  Evidence received since the August 2001 rating decision suggests that the Veteran has a left knee disability that may be related to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed August 2001 rating decision denied the Veteran service connection for a left knee disability, based essentially on a finding that such disability was not shown.  It was noted that his service treatment records (STRs) showed a left knee injury, which resolved; that there were no further complaints of or treatment for a left knee disability in service; and that the knees were normal on service separation examination.  He did not appeal that rating decision, or submit new and material evidence within a year following.  Accordingly, it became final.  38 U.S.C. § 7105.

Evidence of record at the time of the August 2001 rating decision included STRs (noting a left knee injury), and VA and private treatment records which did not show a current chronic left knee disability.  As the claim was previously denied based on a finding that the Veteran did not have a chronic left knee disability, for evidence to be new and material, it must relate to that unestablished fact, i.e., tend to show he has a chronic left knee disability (that is related to his service). 

Evidence received since the August 2001 rating decision, includes a February 2012 VA treatment record noting a diagnosis of degenerative joint diseases of the knee; a September 2014 VA examination noting a diagnosis of a left knee sprain and the December 2013 and December 2017 private medical opinions indicating that the Veteran's left knee disability is related to his service.  Such evidence was not previously in the record, and is new.  It relates directly to a previously unestablished fact necessary to substantiate the claim, and is material.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the CAVC in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection a left knee disability may be reopened.




ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.


REMAND

The Veteran sustained a left knee injury during a period of ACTUTRA.  He asserts that the injury never resolved, and that he has had ongoing complaints since.  His STRs also note a right knee injury on active duty (and he also contends that his current right knee disability is secondary to his left knee disability). 

At the November 2017 Board hearing, the Veteran testified that during Reserve service (following his left knee injury), he was placed on physical profile for left knee pain.  He also related that he wore a splint for several weeks.  The current record does not reflect treatment of such nature and duration (suggesting that it may be incomplete).  A remand for any outstanding pertinent service records, including STRs, is necessary.  

There is also conflicting medical evidence (positive private and negative VA, and neither adequate for rating purposes) regarding the etiology of the Veteran's current right and left knee disabilities.  The VA examiner opined, assuming (based on a normal separation examination) that the Veteran's left knee problem in service had resolved, that the Veteran's left knee disability is unrelated to his service.  The examiner also cited to a lack of "chronicity of case" until the late 2000s.  The provider did not acknowledge the Veteran's reports of symptoms continuing since service.   The December 2013 and December 2017 private opinions do not reflect familiarity with the entire record, and do not account for the normal findings on periodic service examinations after the injury or the Veteran's reports of medical history specifically denying knee problems.  (See December 1983 and April 1898 periodic examination reports).  Accordingly, another examination for a fully adequate medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to obtain for the record any STRs and pertinent service personnel records that remain outstanding.  Of particular interest are any records pertaining to the extended treatment he received following the left knee injury he sustained on ACDUTRA, his right knee injury, and any service (include Reserve) personnel records reflecting he was placed on profile at the time of the left knee injury.  To assist in the matter he should be asked to identify the facilities where he was treated (and if private provide authorizations for VA to obtain records) and the unit in which he was serving at the time.  If no such records are available (because they were not created, have been destroyed, or are irretrievably lost), it must be so certified for the record, and the Veteran should be so notified. The scope of the search must be noted in the record.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his left and right knee disabilities.  The Veteran's record (to specifically include the complaints noted in service, the lay statements submitted in support of the claim, and any evidence of postservice continuity of complaints/symptoms received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination. On review of the record and interview/examination of the Veteran the provider should: 

a) Identify (by diagnosis) each right and left knee disability found (or shown by the record during the pendency of the instant claim).

b) Identify the likely etiology for each right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is etiologically related to the Veteran's service, to include his reported injuries and documented complaints therein? If not, please identify the etiology considered more likely.

c) If a left knee is found to be related to the Veteran's service/injury therein, but a diagnosed right knee disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that the right knee disability was caused or aggravated by the Veteran's left knee disability.  [The opinion must address aggravation.]

The examiner must explain the rationale for all opinions, to include comment on the medical opinions that are already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).

3.  When the development sought above is completed, the AOJ should review the record and readjudicate the claims (left knee de novo). If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


